Archibald C. Wemple, J.
The defendant was convicted in Schenectady County Court on January 4, 1951 of burglary third and grand larceny first, and criminally concealing and withholding stolen and wrongfully acquired property, and was duly sentenced as a second offender for a term of not less than 5 years nor more than 15 years on each and every count, the last two counts to run concurrently with the first count.
The defendant has made several motions for resentence; to vacate and set aside the judgment of conviction; and for a writ of error coram nobis. The conviction and some of the motions after trial have been appealed and affirmed on appeal. The defendant, according to his petition, has recently appealed to the Appellate Division, Third Judicial Department, for leave to prosecute his latest appeal as a poor person. This appeal is from an application dated June 12, 1959 for a writ of error coram nobis, addressed to the Schenectady County Court and denied by the Presiding Judge thereof. The permission granted by the Appellate Division stated: “ The appeal may be perfected upon one typewritten copy of the record and five typewritten copies of the brief.” (9 A D 2d 707.)
Now the defendant asks the Schenectady County Court to furnish the defendant with “ a copy of the Court records,” including a stenographic copy of the minutes of all proceedings concerning his conviction.
It is to be noted that the Appellate Division, in granting leave to this defendant to prosecute as a poor person, specified that the appeal 1 ‘ may be perfected upon one typewritten copy of the record and five typewritten copies of the brief. ’ ’
Motion is denied on the ground that the application is insufficient.
Enter order accordingly.